Citation Nr: 0412111	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-17 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service connected skin disorder.  

2.  Entitlement to an increased evaluation for the veteran's 
service connected left heel disability.

3.  Entitlement to an increased evaluation for the veteran's 
service connected a right heel disability.



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the RO.  A February 2001 
VA Form 9 was accepted as the veteran's notice of 
disagreement (NOD).  The SOC was issued in October 2002, 
after which the veteran submitted his appeal (VA Form 9), 
that same month.  He requested a travel board hearing, which 
was held in July 2003, by the undersigned.  

As explained below, the evidence in this case is sufficient 
to partially grant the veteran's claims.  Because he did not 
receive adequate due process, however, the remaining issues 
on appeal are REMANDED to an RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further information is required on your part.   


FINDINGS OF FACT

1.  The veteran's skin disorder was manifested by constant 
itching; and affected at least 20, but never greater than 40, 
percent of his body or exposed areas at any one time; both 
prior to, and on and after, August 30, 2002.  



2.  There is no evidence of ulceration, or extensive 
exfoliation or crusting, with systemic or nervous 
manifestations, or a disorder that was exceptionally 
repugnant, either prior to, or on and after, August 30, 2002.    

3.  Topical medication use was not constantly required for a 
skin disorder, and more than 40 percent of the entire body or 
more than 40 percent of exposed areas were not affected, 
either on or after August 30, 2002; the veteran stands at 
5'11", and weighs 217 pounds.  

4.  Bilateral heel disability manifested by pain and swelling 
impairs the veteran's gait, requiring the use of a cane on 
occasion; as well as resting approximately every hour when 
working on his feet.  

5.  Loss of use of either foot is not shown.  


CONCLUSIONS OF LAW

1.  The schedular criteria have been met for a 30 percent 
rating, but not higher, for a skin disorder.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.3, 4.7, 4.20, 
4.118, Diagnostic Codes 7806 (1999), (2003).

2.  Affording the veteran the benefit of every doubt, the 
schedular criteria for a rating of 30 percent, but not 
higher, for residuals of a left heel disability are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2003).

3.  Affording the veteran the benefit of every doubt, the 
schedular criteria for a rating of 30 percent, but not 
higher, for residuals of a right heel disability are met.  38 
U.S.C.A. §§ 1155, 5107(b)  (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings are determined by comparing the symptoms the veteran 
is presently experiencing with criteria set forth in VA's 
Schedule for Rating Disabilities (Schedule) which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. Also, when making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  But where, as here, he is requesting a higher rating 
for a condition that was service connected many years ago, 
his current level of functional impairment is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Skin

Historically, the veteran's service medical records (SMRs) 
reveal a variety of skin complaints and assessments:  in 
August 1966 (skin infection on abdomen); September and 
October 1966 (forehead rash); January 1967 (ringworm, 
bilateral feet); April 1967 (heat rash), (infection right 
toe, skin came off); May 1967 (tinea versicolor, heat rash on 
back), and again later in May 1967 (back rash).  

He has also had continuous sporadic skin complaints since 
service.  He was service connected for a skin condition, 
diagnosed as atopic eczema, in a July 1970 RD.  A 10 percent 
evaluation was assigned.  The veteran contends his current 
condition is more severe than currently evaluated.  

Recent VA records show that at a September 1999 VA 
examination, he was assessed with atopic dermatitis 
intermittently flaring with predominant areas being lateral 
lower legs, under good control by use of topical steroids, 
with post inflammatory hyperpigmentation; xerosis, moderate 
to severe involving lower legs and upper extremities; and 
psoriasis involving the right elbow.  On physical 
examination, the examiner noted xerosis over the lateromedial 
ankles, patches on the bilateral lateral lower legs, and 
psoriasis, measuring one square centimeter, on the right 
elbow.  No other upper extremity evidence of skin disorders 
was noted.  Exam of the thighs, groin, and trunk was 
deferred, as the rash was reportedly not active in those 
areas, and the knees showed no evidence of psoriasis.  

The March 2001 VA examination revealed findings consistent 
with eczema on the dorsum of the left foot.  There were also 
tiny patches on the right dorsum, and over the thenar 
eminence of the bilateral hands.  There was also a thickened, 
red surface with scaly, tiny gray patches of the bilateral 
hands, left more than right.  

The June 2002 VA dermatology examination revealed moderate to 
poorly marginated scaling eczematous appearing patches over 
the right dorsal ankle, right lateral lower leg, and left 
dorsal foot.  Right dorsal foot was clear.  Trunk, upper 
extremities, face, ears, neck and scalp appeared clear.  The 
veteran reported that he occasionally awoke at night, due to 
the itching.  The impression was eczematous dermatitis by 
history, consistent with atopic dermatitis, currently flaring 
over the lower extremities.  

The veteran testified, in July 2003, that he manifested a 
rash on his lower extremities, from the calf down, worse on 
the sides of his legs and tops of his feet, occasionally in 
the groin area, as well as elbow area, and behind his knees.  
He uses a cream that is prescribed by VA about "half the 
time," but itches more constantly.  It does ooze, but 
usually scales and flakes off.  

The veteran filed his instant claim in July 1999.  At that 
time, a skin disability rated as analogous to eczema was 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, 
(1999).  Those criteria provided that the eczematous 
exfoliation, exudation, or itching would be rated at 10 
percent, if it was on an exposed surface or extensive area.  
For a higher 30 percent rating, there must have been constant 
exudation or itching, or extensive lesions, or marked 
disfigurement.  A 50 percent rating required ulceration, 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or a disorder that was exceptionally 
repugnant.

Effective August 30, 2002, VA changed the way skin conditions 
were evaluated.  The new criteria were published at 67 Fed. 
Reg. 49,590-49,599 (July 31, 2002), and now provide that 
eczema or dermatitis will be evaluated under criteria that 
consider the percentage of the body affected, and the nature 
and extent of the therapy required.  See 38 C.F.R. § 4.118, 
DC 7806 (2003).  

Specifically, where more than 40 percent of the entire body 
or more than 40 percent of exposed areas are affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period, a 60 percent evaluation is 
warranted.  

Where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
evaluation is assigned.  

Where at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period is shown, a 10 percent 
evaluation is assigned.  

In the instant case, the veteran was provided both the old 
and the new criteria in the October 2002 SOC.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Further, because the Board 
determines, after a careful review of the record, that the 
veteran's skin condition is most appropriately evaluated at 
30 percent disabling, both when evaluated under the new and 
the old criteria, neither set of regulations are more 
favorable to him, and to the extent that an increased rating 
from 10 to 30 percent is warranted, his claim is granted.  
See VAOPGCPREC 3-2000 (April 2000).  

That is, the evidence shows constant itching due to the 
veteran's skin disorder, which even awakens him at night.  
Thus, a 30 percent rating is assigned under the regulations 
in effect prior to August 30, 2002.  

However, a 50 percent rating is not shown, because there is 
no evidence of ulceration, or extensive exfoliation or 
crusting, with systemic or nervous manifestations, or a 
disorder that was exceptionally repugnant.  In this case, the 
evidence shows that the exfoliation is not extensive, but 
mostly limited to parts of the veteran's feet and side of one 
leg, and there is no evidence of ulceration or crusting.  
Also, generally, exceptionally repugnant disorders are to be 
referred to Central Office for review, and involve severe 
disorders of the face, head, neck or scalp, that would be 
off-putting to most people, such as employers and the general 
public.  

Additionally, the evidence also shows that, generally, 
approximately 20 percent of the veteran's entire body is 
affected at any one time, and that this occasionally 
approaches 40 percent.  Thus, a 30 percent evaluation is 
assigned under the new regulations, regardless of whether the 
Clotrimazole that is prescribed for the veteran (or his OTC 
use of hydrocortisone cream) constitutes systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  
That is, although the veteran has testified that he has 
intermittent use of hydrocortisone cream, totaling six weeks 
or more, and VA records show one prescription for 
Clotrimazole, in December 2002, with zero refills remaining, 
it is not necessary for the Board to reach the question of 
whether the hydrocortisone use constitutes systemic therapy, 
because the issue is moot, as he already has met the criteria 
for the award of a 30 percent rating under the new 
regulations.  

Moreover, a rating higher than 30 percent is not warranted 
under the new criteria, because the veteran specifically 
testified that his topical medication use was not constant.  
Also, more than 40 percent of the entire body or more than 40 
percent of exposed areas are not affected, in fact, his upper 
legs, front and back trunk, arms, face, scalp and neck are 
generally not affected at all.  Occasionally, the back of his 
knees, elbows, and hands are affected, however, this 
constitutes a very small surface area on any one individual, 
and the Board notes that the veteran last stood at 5'11", 
and weighed 217 pounds, on exam in June 2002.  Thus, 
involvement of more than 40 percent of his body or of exposed 
areas is not shown.  

Therefore, a 30 percent rating for the veteran's skin 
disorder is warranted.  To this extent only, the appeal is 
granted.  However, the issue properly on appeal before the 
Board, whether an increased rating greater than 10 percent is 
warranted, also necessarily includes issues of whether a 50 
or 60 percent rating for a skin disorder is warranted, AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (although the evaluation of 
the veteran's disability was subsequently raised, the rating 
remains less that the maximum benefit available, and thus 
that increase does not abrogate the pending appeal); under 
either the old criteria (during the entire course of the 
appeal), or the new criteria (from August 30, 2002).  See 
VAOGCPREC 3-2000.  

The Board notes that the veteran did not receive adequate 
notice concerning VA's duties to inform and assist him on 
this issue of a rating greater than 30 percent.  However, it 
would be prejudicial to the veteran to remand the issue of 
whether a rating higher than 10 percent is warranted at this 
time, and the remaining issue of whether a rating higher than 
30 percent for a skin disorder is warranted is REMANDED for 
the appropriate action.  

Heels

Historically, the veteran's SMRs reveal that he complained of 
ankle trouble in mid November 1965.  A later entry shows that 
he had pain in the left heel for 3 weeks, and in the right 
for 2.  He was given heel pads and limited duty for 2 weeks.  
In early December, x-rays revealed good healing of stress 
fractures of both heels.  Although he still had some 
discomfort on the left, he was discharged to duty.  He was 
seen approximately 2 weeks later with bilateral swollen feet.  
The impression was post-traumatic pain and swelling, and he 
was given an ace bandage.  Service connection was established 
in a July 1970 RD, and a zero percent rating was assigned.  A 
10 percent bilateral evaluation was next assigned in a March 
2000 RD.  The veteran contends that his disability is more 
severe than currently evaluated.  

In September 1999, the veteran was hospitalized for an 
unrelated, nonservice-connected surgical procedure.  The 
examiner also noted that his feet would become painful and 
swollen upon standing.  The DeLuca examination was positive.  
Other examiners noted that an examination of the veteran was 
extremely impractical at that time, as he was in a 
wheelchair, connected to a great deal of equipment, after his 
recent surgery.  

The March 2001 VA examination noted that the veteran was in 
some discomfort, using a cane because it was difficult to 
walk.  Gait was difficult to evaluate, because the veteran 
had difficulty walking.  

The June 2002 VA Foot examination shows that there was a tiny 
calcaneal spur on the right, and calcified densities, lateral 
to the middle phalanx of the right fifth toe, by x-ray 
examination.  The pertinent assessments were status-pots 
bilateral calcaneal fractures, and degenerative arthritis, 
right foot.  The veteran reported pain in his heels after 
returning to duty, post calcaneal stress fracture.  
Currently, he reported pain in the plantar aspects of both 
heels when he bears weight or stands on them for more than 
one hour at a time, which is relived by approximately one 
hour of rest.  The pain awakens him at night, but is relived 
by an analgesic.  The examiner noted, in relation to DeLuca 
factors, that the veteran did not have any specific flare-ups 
where this problem was worse than the usual constant.  

Objective examination revealed very slight tenderness on the 
plantar aspects of both feet, beneath the calcanei.  

VA medical records also show that he was prescribed Oxycodone 
(OxyContin, Percocet), 5 to 10mg, every 4 hours as needed, in 
March 2003; and an overlapping prescription for 10 mg, every 
12 hours for pain, last filled on that same date.  He also 
has been prescribed generic Tylenol (acetaminophen), 650 mg 
every 4 hours as needed for pain, last filled in October 
2002; and Ibuprofen, for heel pain.  

In July 2003, he testified that his heel disability causes 
him foot pain and swelling that requires him to get off his 
feet and rest after approximately one hour on his feet.  He 
also reported ankle pain, and that the swelling would go down 
overnight.  

The veteran is currently evaluated under DC 5284, which 
assigns a 10 percent rating for a moderate foot injury; a 20 
percent rating for a moderately severe foot injury, and a 30 
percent rating for a severe foot injury.  With actual loss of 
use of the foot, a 40 percent rating will be assigned.  Note 
to DC 5284.

The DeLuca factors noted above refer to the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of her pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc.  They are to be considered when 
determining the severity of musculoskeletal disabilities such 
as the one at issue, which is at least partly rated on the 
basis of range of motion, particularly during times when 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

The objective findings on examination, including the 
September 1999 VA examiner's finding that the DeLuca factors 
were positive, and the March 2001 VA examiner's finding that 
the veteran had difficulty ambulating due to sore feet, see 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); when taken 
together with the subjective evidence of functional 
limitation in work as a laborer, see 38 C.F.R. §§ 4.1, 4.10, 
shows that the evidence is in equipoise as to whether the 
veteran's left and right ankle disability more nearly 
approximates the criteria required of a severe injury.  
Resolving all reasonable doubt in favor of the veteran, then, 
the Board finds that he is entitled to a rating of 30 percent 
under Diagnostic Code 5284.  38 C.F.R. §§ 3.102, 4.3, 4.71a.  
To this extent only, the appeal is granted.  

However, a greater rating is not shown.  First, loss of use, 
as defined by VA for compensation purposes, is not shown, as 
the veteran can still ambulate for an hour at a time prior to 
requiring rest or other measures to alleviate pain.  

Last, the issue properly on appeal before the Board, i.e., 
whether an increased rating greater than 10 percent is 
warranted, also necessarily includes issues of whether 
ratings greater than 30 percent for residuals of left or 
right calcaneal stress fractures are warranted.  AB v. Brown, 
6 Vet. App. 35, 38 (1993) (although the evaluation of the 
veteran's disability was subsequently raised, the rating 
remains less that the maximum benefit available, and thus 
that increase does not abrogate the pending appeal).  

Because 30 percent ratings are assigned, it would be 
prejudicial to the veteran to remand the issue of whether 
ratings higher than 10 percent are warranted for residuals of 
left or right calcaneal stress fractures at this time.  This 
is compounded by the fact that the veteran's skin disorder 
rating was also partially allowed above.  That is, the 
veteran's combined disability rating may be the sole basis 
for a variety of VA benefits, in addition to periodic monthly 
benefits.  For example, his combined rating may now 
potentially entitle him to a higher priority rating for VA 
health care, VA loan benefits, or other ancillary benefits, 
such as, in some instances, Vocational Rehabilitation, or 
TDIU.  

Thus, the remaining issues of whether ratings higher than 30 
percent for residuals of left or right calcaneal stress 
fractures are warranted are REMANDED for the appropriate 
action.  


ORDER

A 30 percent rating for a skin disorder is warranted, to this 
extent only, the appeal is granted.  

A 30 percent rating for a left heel disability is warranted, 
to this extent only, the appeal is granted.  

A 30 percent rating for a right heel disability is warranted, 
to this extent only, the appeal is granted.  




REMAND

As noted above, due to no fault of the veteran, VA's duties 
with respect to notifying and assisting him were not met in 
this case.  See generally 38 C.F.R. § 3.159.  

In fact, the Board notes that the veteran has provided some 
very specific information, when asked to do so by the RO, 
both in response to date and location of in-service 
treatment, as well as where current medical evidence is 
located, which is extremely rare.  However, the RO's request 
letters were too narrowly drawn in this case.  

Specifically, although letters specific to the veteran and 
his individual situation were sent in January and December 
2002, those letters were largely inadequate, even when 
considering the state of the law extant at the time.  For 
example, the January 2002 letter appears to refer to service 
connection for a skin disorder, claimed as due to Agent 
Orange.  The veteran already had service connection for a 
skin disorder, had been receiving compensation since the 70s, 
and was requesting an increased evaluation.  Thus, it cannot 
feasibly be interpreted as a valid letter.  Also, the 
December 2002 letter also does not inform the veteran what VA 
has done on his behalf, who is responsible for getting what 
information or evidence, or generally provide the veteran 
with information, such as to send everything he has to VA.  
Additionally, the text of 38 C.F.R. § 3.159 or the VCAA does 
not appear in a rating, SOC, or other communication from the 
RO to the veteran.  

Thus, the issues of whether ratings greater than 30 percent 
are warranted for either a skin disorder, or for left or 
right calcaneal stress fracture residuals, are remanded.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (although the 
evaluation of the veteran's disability was subsequently 
raised, the rating remains less that the maximum benefit 
available, and thus that increase does not abrogate the 
pending appeal); supra.  



Thus, the issues identified above are REMANDED for the 
following action:  

1.  First, send the veteran a more 
comprehensive VCAA notification letter, 
such as a standard VCAA form letter 
suggested by VBA or VA's C&P service, for 
all issues in appellate status.  

2.  If the veteran responds, and as 
indicated by the receipt of additional 
evidence and/or subsequent development, 
again review the claim in light of all 
the evidence of record.  If the claims 
remain denied, prepare a supplemental 
statement to the case (SSOC) and return 
the case to the Board, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



